Citation Nr: 1146496	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, upon reconsideration of a March 2006 rating decision, confirmed and continued an initial 50 percent rating for the Veteran's service-connected PTSD.  In February 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For reasons expressed in more detail below, the Board has recharacterized the appeal as encompassing-in addition to claim noted above-a claim for a TDIU due to service-connected PTSD (as reflected on the title page).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in November 2011 Informal Hearing Presentation,  the Veteran's representative raised the issues of service connection for brain damage as secondary to medications prescribed for PTSD, coronary artery disease, and hypertension.  The claims file reflects that these claims have not been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action

REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

First addressing the characterization of the appeal, the Board also notes that, in various treatment records and on examination, the Veteran indicated that he stopped working due in 2001 to his increasing PTSD symptoms, and thus appeared to raise the issue of entitlement to a TDIU due to his PTSD, his only service-connected disability.  On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). [The Board notes, parenthetically, that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993)].

On remand, the RO should obtain all outstanding, pertinent records.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU due to PTSD.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's PTSD (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  Moreover, in adjudicating the matter of a TDIU, the Board points out that, even if the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met, the RO should also consider whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of a TDIU due to PTSD on an extra-schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to PTSD.

2.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R.          § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim(s) for a higher rating for PTSD and/or for a TDIU due to PTSD that is not currently of record.  

The RO's letter should specifically explain how to establish entitlement to a TDIU due to PTSD.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for a higher initial rating for PTSD and for a TDIU due to PTSD in light of all pertinent evidence and legal authority (to include whether staged rating of the Veteran's PTSD is appropriate, pursuant to Fenderson (cited above), and, as regards the matter of a TDIU due to PTSD, 38 C.F.R. § 4.16(b)).

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


